


Exhibit 10(h)
 
2003 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
(Amended and Restated as of January 1, 2009)
 
 
I. Non-Employee Director Compensation
 
A. Establishment of Annual Compensation
 
An annual compensation amount (the “Annual Base Compensation”) payable to
Non-Employee Directors (hereafter "Directors") of General Electric Company (the
“Company”) shall be established from time-to-time by the Board of Directors.
Directors who are members of the Audit Committee or the Management Development
and Compensation Committee shall also receive additional annual compensation
equal to ten percent (10%) of the Annual Base Compensation for service on each
such committee (such additional compensation together with the Annual Base
Compensation are collectively referred to as the “Annual Compensation”). The
amount of Annual Compensation will be reported annually in the Proxy Statement.
 
B. Payment of Annual Compensation
 
1. The Annual Compensation shall be payable in quarterly installments, with each
installment payable as promptly as practicable following the last business day
of the calendar quarter to which it applies. Quarterly payments shall be pro
rated if Board service commences or terminates during a calendar quarter.
 
2. The Annual Compensation shall be paid sixty percent (60%) in Deferred Stock
Units ("DSUs") and forty percent (40%) in cash. The number of DSUs to be paid
and the terms of the DSUs shall be determined as provided in the following
sections of this Plan.
 
3. Prior to the beginning of the calendar year of their annual election to the
Board, Directors who have previously been elected to the Board may elect to
receive in DSUs all or part of that portion of his or her Annual Compensation
otherwise payable in cash. Notwithstanding the above, within 30 days from the
date of their initial election or appointment to the Board, Directors may elect
to receive in DSUs all or part of that portion of his or her Annual Compensation
otherwise payable in cash; provided, however, that such election shall only
apply to Annual Compensation earned in calendar quarters beginning after the
date of such election. Such elections shall be irrevocable for the period for
which the director is elected.
 
4. All DSUs earned with respect to Annual Compensation will be credited to the
Director's DSU account (the “DSU Account”) when such Annual Compensation is
otherwise payable (the "Payment Date").
 

 
 

--------------------------------------------------------------------------------

 

5. The Director's DSU Account will be credited with the number of DSUs
calculated to the nearest thousandths of a DSU, determined by dividing the
dollar amount of Annual Compensation to be paid in DSUs on the Payment Date by
the average of the closing market price of the Company's common stock as
reported on the Consolidated Tape of the New York Stock Exchange listed shares
for the 20 trading days immediately preceding such Payment Date.
 
 
II. Administration of DSU Accounts
 
A. Consolidation of Prior Deferred Fee Accounts
 
For Directors serving on the Board on January 1, 2003, the balances of deferred
stock units in any deferred fee accounts maintained by the Company under the
Company's Non-Employee Director Deferred Fee Plan in effect on December 31,
2002, or predecessors to that plan, shall be deemed to be transferred to the DSU
Accounts established under this Plan, and, together with any other amounts
specifically credited to a Director's DSU Account, shall be administered under
the terms of this Plan. The balances of deferred stock units in any deferred fee
accounts maintained by the Company under the Company's Non-Employee Director
Deferred Fee Plan in effect on December 31, 2002, or predecessors to that plan,
for former directors who were not serving on the Board on January 1, 2003 shall
be administered under the applicable terms of such prior plan or plans.
 
B. Crediting With Dividend Equivalents
 
1. On each dividend payment date, a Director's DSU Account will be credited with
regular quarterly dividend equivalents in additional DSUs determined by
multiplying the number of DSUs in the Director's DSU Account on the related
dividend record date by any per share cash dividends declared by the Company on
its common stock and dividing the product by the closing market price of the
Company's common stock as reported on the Consolidated Tape of the New York
Stock Exchange listed shares on such dividend payment date.
 
2. The DSU Accounts will also be credited with DSUs by multiplying the number of
DSUs in the Director's DSU Account by any stock dividends declared by the
Company on its common stock.
 

 
2

--------------------------------------------------------------------------------

 

C. Recapitalization
 
If, as a result of a recapitalization of the Company (including stock splits),
the Company's outstanding shares of common stock shall be changed into a greater
or smaller number of shares, the number of DSUs credited to a Director's DSU
Account shall be appropriately adjusted on the same basis.
 
D. Election To Switch DSUs Upon Termination of Board Service
 
Prior to the end of the calendar year in which Board service terminates, a
Director may irrevocably elect to switch up to 100% of the value of the DSUs in
his or her DSU Account into cash, effective on the date one year following
termination of Board service (hereafter "First Anniversary Date"). The cash
value of the DSUs will be based on the number of DSUs in the Director’s DSU
Account on the First Anniversary Date multiplied by the average of the closing
market price of the Company’s common stock as reported on the Consolidated Tape
for the New York Stock Exchange listed shares for the 20 trading days
immediately preceding the First Anniversary Date. The cash in the DSU Account
will thereafter be credited monthly with interest equivalents based upon the
prior calendar month’s average yield for U.S. Treasury notes and bonds with
maturities of from ten to twenty years, as published by an official agency to be
determined by the Senior Vice President - Finance and utilized on a consistent
year to year basis.
 
E. Payment of DSU Accounts
 
1. Form of Distribution for Director and Survivor Payout Elections for amounts
credited to the Director’s DSU Account on or before December 31, 2004
 
(a)  
At any time before the end of the calendar year in which Board service
terminates, a Director may elect to have the DSU Account paid: (i) in a lump sum
on the First Anniversary Date (or as soon thereafter as practicable); or (ii) in
up to ten (10) annual installments, beginning on  July 15th following the First
Anniversary Date (or as soon thereafter as is practical).

 
(b)  
In the event that a Director’s service on the Board terminates as a result of
death, the beneficiary(s) designated by the Director (or failing such
designation, the Director’s estate), may elect to have the Director’s DSU
Account: (i) paid out in a lump sum as soon as practicable following the
Director’s death; or (ii) paid out in annual installments up to an aggregate of
ten (10) annual installments, commencing in the month of July following the
Director’s death. In the event of a Director’s death subsequent to termination
of Board service, but prior to receiving all entitled deferred payments, the
beneficiary(s) designated by the Director (or failing such designation, the
Director’s estate), may elect to have the Director’s DSU Account paid out in a
lump sum as soon as practicable following the Director’s death.


 
3

--------------------------------------------------------------------------------

 

2. Form of Distribution for Director and Survivor Payout Elections for Post 2004
DSUs.
 
(a)  
For amounts credited to the Director’s DSU account after December 31, 2004, the
amounts shall be paid in accordance with the irrevocable election of the
Director (lump sum, five year installments or ten year installments) made prior
to the beginning of the calendar year of his or her annual election to the Board
(or, for a Director serving his or her initial term, made within 30 days of his
or her election to the Board).Installment payments shall begin on July 15th
following the First Anniversary Date.  Lump sum payments shall be made on the
First Anniversary Date.

(b)  
If a Director’s service on the Board terminates as a result of death payments
shall be made upon the Director’s death in the form elected by the Director to
the beneficiary(s) designated by the Director (or failing such designation, to
the Director’s estate).

(c)  
In the event of a Director’s death subsequent to termination of Board service
but prior to receiving all entitled deferred payments, payments shall be
continue to be made in the form elected by the Director to the beneficiary(s)
designated by the Director (or failing such designation, to the Director’s
estate).

 
3. Determination of Amount of Cash Installment Payments.
 
(a)  
Regardless of whether the Director has elected to convert DSUs to cash value
under section D above, all payouts of a Director’s DSU Account will be paid in
cash.

 
(b)  
The amount of the first cash installment payment shall be a fraction of the
value of the DSUs in the Director's DSU Account on the date of the initial
installment payment, the numerator of which is one and the denominator of which
is the total number of installments elected. Each subsequent installment shall
be calculated in the same manner as of the date of that installment payment,
except that the denominator shall be reduced by the number of installments which
have been previously paid.

 
(c)  
The value of DSUs in a Director's DSU Account will be determined for purposes of
the preceding section by multiplying the number of DSUs in the Director's DSU
Account on the Payment Date by the average of the closing market price of the
Company's common stock as reported on the Consolidated Tape of New York Stock
Exchange listed shares for the 20 trading days immediately preceding such date.

 
 

 
4

--------------------------------------------------------------------------------

 

III. General Provisions
 
A. Assignability
 
No right to receive payment under this Plan shall be transferable or assignable
by a participant except by will or laws of descent and distribution.
 
B. Amendment of the Plan
 
This Plan may be amended, suspended or terminated at any time by the Board of
Directors of the Company. However, no amendment, suspension or termination of
the Plan may, without the consent of a participant, alter or impair any of the
rights previously granted under the Plan. Any amendment or termination shall
comply with the restrictions of Section 409A of the Internal Revenue Code
(“Section 409A”) to the extent applicable. No amendment or termination of the
Plan may accelerate a scheduled payment of amounts subject to Section 409A, nor
may any amendment or termination permit a subsequent deferral of amounts subject
to Section 409A.
 
C. Compliance with 409A; Effective Date
 
This Plan is intended to comply with Section 409A of the Internal Revenue Code
with respect to amounts accrued after December 31, 2004; provided, however, that
the requirements of Section 409A of the Code shall only apply to amounts accrued
in excess of amounts accrued and vested on December 31, 2004 (adjusted for
earnings on such amounts). The Plan shall be administered and interpreted in a
manner consistent with such intent. This Plan is effective as of January 1,
2003.
 





 
5

--------------------------------------------------------------------------------

 
